IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GERALD COLLINS,                          §
                                          §
       Defendant Below,                   §   No. 297, 2016
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 91009036DI
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: June 23, 2016
                          Decided:   August 9, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 9th day of August 2016, upon consideration of the opening brief and

motion to affirm, we find it evident that the judgment below should be affirmed on

the basis of the Superior Court order dated June 1, 2016. The Superior Court did

not err in its treatment of the appellant’s “motion of a formal letter and progress

report,” which sought reduction of his Level V time, as a motion for reduction of

sentence under Superior Court Criminal Rule 35(b) or in its denial of that motion.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice